DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered. 
As per applicant amendments and arguments noted in the remarks of 06/30/2022, claims 1, 3, 4, 8, 9 and 18 are amended; claims 2, 5-7, 10, 13-16, 19 and 20 are cancelled. New dependent claims 22 and 23 are added.  As per the interview held on 06/06/2022, applicant further amended, at least, the independent claims, and argues that during operation of the portable electrical device, a mechanical selector switch connected to the plurality of power source devices and having at least a first position and a second position is operated to switch a configuration of the plurality of power source devices from the first configuration when the mechanical selector switch is in the first position to a selected second configuration different from the first configuration when the mechanical selector switch is in the second position, where non- of the prior arts- Yamauchi, Smith or combinations teach as claimed. This is found persuasive, and the previous rejections to independent claim 1, 8 and 18 have been withdrawn. Claims 3,4,22; 9,11,12,17; and 23 are dependent on claims 1, 8 and 18 respectively.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 8 and 18 limitations: “… managing power supplied to a portable electrical device … operating a mechanical selector switch connected to the plurality of power source devices and having at least a first position and a second position to switch a configuration of the plurality of power source devices from the first configuration when the mechanical selector switch is in the first position to a selected second configuration different from the first configuration when the mechanical selector switch is in the second position, the second configuration being one of a series configuration, a parallel configuration, and a series/parallel configuration; and powering the portable electrical device using the selected second configuration of the plurality of power source devices …” in combination with the remaining claim elements as set forth in Claims 1, 8, 18 and their depending claims 3, 4,22; 9,11,12,17; and 23 respectively.
Therefore claims 1, 3-4, 8,9,11-12, 17-18 and 22-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859